Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 3/15/2021.
	Claims 1-20 were directly and/or indirectly amended. No Claims were added and none were canceled.
	Claims 1-20 are pending.

Response to Arguments

Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel et al. (Bendel hereinafter) US Patent Application Publication No. 20180189370 filed Jan. 5, 2017 and published July 5, 2018.

Regarding Claims 1, and 15, Bendel disclose a query processing system, comprising: 
a host central processing unit (CPU) (Para. 0145, line 3, wherein instruction execution device corresponds to host central processing unit, Bendel) configured to execute a database management system (DBMS) (Fig. 1B, DBMS F, G, H, Bendel); 

wherein the database accelerator comprises a plurality of processing units (PUs) (Fig 1B, wherein the databases F, G, H corresponds to plurality of PU, abstract:”, Bendel), 
wherein the DBMS is configured to receive a database query (abstract: “The source DBMS are configured to dispatch queries to the accelerator for accelerating query execution”, Bendel),  Bendel)
wherein the DBMS is configured to retrieve a database table from a database corresponding to the database query (abstract: “replicated tables can only be accessed by the source DBMS having provided said tables for executing a dispatched query” Bendel); 
wherein the DBMS is configured to reformat the database table into a plurality of PU data blocks, each of the PU data blocks corresponding to one of the plurality of PUs in the database accelerator (FIG 3, the database management C-DBMS replicates an original table 124.1 into the database accelerator, creating database table 124.2. The rows and columns of  database table are the “PU units” and are replicated into the accelerator. Replication is one type of generic reformatting);
wherein the DBMS is configured to transmit the plurality of PU data blocks to the database accelerator and receive results from the database accelerator derived from processing (Para 0017, “received query will be executed” meaning the tables queried on the accelerator will produce results returned to the client system 104 in FIG 3), the plurality of PU data blocks using the plurality of PUs in parallel (Para 0042, line 3 “parallelizable”).

Regarding Claim 3, Bendel disclose a system wherein the database accelerator comprises a combiner configured to receive individual results from each of the plurality of PUs and combine the individual results into a combined result which is forwarded to the DBMS (Para. 0029, wherein the method of consolidating data from different sources corresponds to combiner configured to receive individual results, Bendel).  
Regarding Claims 4, 11, and 17, Bendel disclose a system wherein the query comprises a structured query language (SQL) query (Para. 0035, Bendel).
Regarding Claims 5, and 12, Bendel disclose a system wherein the database accelerator is hosted on one or more programmable integrated circuits (Fig. 3, step 120 in accelerator 120, Para. 0063, Bendel).
Regarding Claims 6, and 18, Bendel disclose a system wherein the DBMS comprises a programmable integrated circuit framework that serves as an interface between the DBMS and 
Regarding Claims 7 and 14, Bendel disclose a system wherein the one or more programmable integrated circuits form a field-programmable gate array (FPGA) (Para. 0147, Bendel).
Regarding Claim 9, Bendel disclose a database accelerator, comprising: 
a plurality of PUs implemented on one or more integrated circuits of the database accelerator, wherein the database accelerator is configured to receive a plurality of PU data blocks from a DBMS executing on a separate host CPU and is separate from the database accelerator (Para 0017, “received query will be executed” meaning the tables queried on the accelerator will produce results returned to the client system 104 in FIG 3), 
wherein the plurality of data blocks is based on a database table3X-5103 USPATENT 15/632,082Conf. No.: 8380retrieved from a database and each of the plurality of PU data blocks corresponds  to one of the plurality of PUs (abstract: “replicated tables can only be accessed by the source DBMS having provided said tables for executing a dispatched query” Bendel), wherein the plurality of PUs is configured to process the plurality of PU data blocks in parallel (Para 0042, line 3 “parallelizable”); and a combiner configured to receive individual results from each of the plurality of PUs and combine the individual results into a combined result which is forwarded to the DBMS (Para. 0029, wherein the method of consolidating data from different sources corresponds to combiner configured to receive individual results, Bendel).  

Regarding Claim 20, Bendel disclose a computer-readable storage medium wherein the DBMS includes a library comprising functions for moving the data block between a CPU and the one or more programmable integrated circuits (FIG 3, the database management C-DBMS replicates an original table 124.1 into the database accelerator, creating database table 124.2. The rows and columns of database table are the “PU units” and are replicated into the accelerator. Replication is one type of generic reformatting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel et al. (Bendel hereinafter) US Patent Application Publication No. 20180189370 filed Jan. 5, 2017 and published July 5, 2018 in view of Viehland et al. (Viehland hereinafter) US Patent Application Publication No. 20130346428 filed June 21, 2012 and published Dec. 26, 2013.

Regarding Claim 8, Bendel disclose all the limitations as stated above. However, Bendel doesn’t explicitly disclose wherein the database accelerator is hosted on one or more application specific integrated circuits (ASICs).  On the other hand, Viehland disclose database accelerator is hosted on one or more application specific integrated circuits (ASICs) as shown in Para. 0025. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bendel, with the teachings of Viehland, to create tuples of data requested by the user. Modification would have been obvious to one of ordinary skill in the art because in the event of creating the requested tuples an application specific integrated circuit with faster as shown in Para. 0025. Motivation to do so would be to dense the compressed value in the created tuples as requested by the user as shown in Para. 0025.

Conclusion
Other arts considered not applied 
Macnaughtan et al. US 120110026506
Huetter et al. US 20150331720

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 21, 2021